DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 11 and its dependent claims have been allowed because the closest prior art of record Melsky et al. (US Patent 5,147,486 A) fails to show or make obvious the claimed combination of elements. 	Specifically, Melsky fails to disclose or fairly suggest X-ray discernable indicia configured to indicate, under X-ray examination, that the venous access port assembly is rated for power injection, wherein the X-ray discernable indicia is one or more voids extending through at least a portion of the radiopaque material, wherein the one or more voids extend only through a portion of the peripheral portion.
Claim 17 and its dependent claims have been allowed because the closest prior art of record Melsky et al. (US Patent 5,147,486 A) fails to show or make obvious the claimed combination of elements. 	Specifically, Melsky fails to disclose or fairly suggest X-ray discernable indicia formed within or onto a peripheral portion of the venous access port assembly, wherein: the peripheral portion further comprises one or more voids extending through a height of the peripheral portion, the X-ray discernable indicia are disposed within the one or more voids in the peripheral portion and are comprised of the X-ray discernable material.
Claim 23 and its dependent claims have been allowed because the closest prior art of record Melsky et al. (US Patent 5,147,486 A) fails to show or make obvious the claimed combination of elements. 	Specifically, Melsky fails to disclose or fairly suggest X-ray discernable indicia formed within or onto at least a portion of a peripheral portion; wherein: the peripheral portion further comprises one or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783  

/BRANDY S LEE/Primary Examiner, Art Unit 3783